AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of I



                                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                          V.                                            (For Offenses Committed On or After November I, 1987)


                     Juan Carlos Trejo-Ocampo                                           Case Number: 2:19-mj-9657

                                                                                        Robert Carriedo
                                                                                        Defendant's Attorney


REGISTRATION NO. 15039508
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint    ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                  Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)                            ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   0 TIME SERVED                                    ~                 45                      days

  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
  ~  Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesda_y, June 11, 2019
                                                                                 Date of Imposition of Sentence
                  ~                         FILED
Received            ,~,{----·/
                      -- , -··Y\
                  /< ..
                                   •           t1ni   1I2019
                                                                                 ~~
                                                                                 UNITED STATES MAGISTRATE JUDGE
                            ! ~~:·'(,ib":.-; .o 1: .• ~   ;.:~.·.~,~~1 COU·R~T
                             ro.-~~_,,::r···\l t},~. r;·~-r,-··   ,   ~


                  L::....---·-----·-· ·· ·--~cAurnRN!A
            s ffice Copy - --~--"' ~\JTY
Clerk'
             0                                                                                                                       2:19-mj-9657
